Matter of Guadalupe F. v Randy S. (2018 NY Slip Op 04841)





Matter of Guadalupe F. v Randy S.


2018 NY Slip Op 04841


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


7011

[*1]In re Guadalupe F., Petitioner-Appellant,
vRandy S., Respondent-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about May 5, 2017, which, after a fact-finding hearing, dismissed the family offense petition, unanimously affirmed, without costs.
Petitioner failed to prove by a fair preponderance of the evidence that respondent's alleged conduct established a family offense. Petitioner's testimony does not support a finding that respondent's actions constituted criminal obstruction of breathing or blood circulation (Penal Law § 121.11).
Furthermore, a fair preponderance of the evidence supports the determination that respondent's actions did not rise to the level of the family offense of harassment in the second degree. Petitioner further failed to adduce evidence that would support a
finding that respondent engaged in a course of conduct or repeatedly committed acts which alarmed or seriously annoyed her and which served no legitimate purpose (see  Penal Law § 240.26[3]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK